DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-29 are allowed over prior art of record.
Regarding claim 15, Most relevant prior art of record is BAE Systems PLC (EP2779157A1) hereinafter Bae.
Regrinding claim 15, Bae teaches A unit cell of an artificial phononic crystal  for building of an artificial phononic metamaterial (“A metamaterial (400) for attenuating acoustic transmission” in ¶[Abstract] and 400 in Fig. 4), showing reduced mechanical vibrations in a defined frequency range with at least one band gap in the band structure dispersion relation of the unit cell respectively the metamaterial (Fig. 3 shows the band gap), the unit cell comprising at least one building block (“The metamaterial 400 is made from a stack of cells 410.” in ¶[0040]) and at least one mechanical connection connected to the building block reaching through the three dimensional unit cell (“The annuli 420 are connected directly to each other by four helical springs 430” in ¶[0040]), wherein the at least one building block is a discoid, ellipsoid or toroid (Figs. 4a and 4b show the cells 410), arranged at least partly rotatable around a principal direction (direction of the helical springs 430 in Fig. 4a), wherein the building block has a front surface from which a first multiplicity of mechanical connections in form of struts (“ It may be that any of the aforementioned couplings is a viscoelastic coupling. It may be that any of the aforementioned couplings is or includes an elastomeric material, for example natural rubber or neoprene. It may be that any of the aforementioned couplings is a spring” in ¶[0018]) and (“A 4-layer experimental realisation of the metamaterial was constructed. A CAD representation of the cell design

The following is the reason for allowance of claim 15:
Bae alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises the struts which are tiltable relatively to a building block plane and the principal direction, is extending approximately parallel to the principal direction from the front surface, and wherein more than one strut is inclined with respect to the principal direction, so that the at least partly rotation of the toroid around the principal direction is possible, therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 16-29, claims are allowed for their dependency on allowed claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/               Examiner, Art Unit 2654